DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed on 11 January 2021.  Claims 1 through 20 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "602" of at least paragraph [0040-0041] of the specification and "612" of Figure 6 have both been used to designate “CPU.”  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "610" of at least paragraph [0040-0041] of the specification and "622" of Figure 6 have both been used to designate “RAM.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "612" of at least paragraph [0040-0041] of the specification and "624" of Figure 6 have both been used to designate “ROM.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "620" of at least paragraph [0040-0041] of the specification and "600" of Figure 6 have both been used to designate “Computing System.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "632" of at least paragraph [0040-0041] of the specification and "618" of Figure 6 have both been used to designate “system bus.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “612” has been used to designate both “ROM” at paragraphs [0040-0041] of the specification and “CPU” in Figure 6.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “614” has been used to designate both “mass storage device” at paragraphs [0040-0041] of the specification and “Network Interface Unit” in Figure 6.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “622” has been used to designate both “network” at paragraphs [0040-0041] of the specification and “Random Access Memory” in Figure 6.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “618” has been used to designate both “operating system” at paragraphs [0044] of the specification and “System Bus” in Figure 6.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 6, reference characters “628” software applications, and “630” operating system.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an apparatus, independent claim 10 recites a process, and independent claim 17 recites a product for providing flexible feedback aggregation and visualization.  Independent claims 10 and 17 recite substantially similar limitations to those of claim 1. 
Taking independent claim 1 as representative, claim 1 recites at least the following limitations: storing a terminology grouping comprising at least a first and second term; receiving a plurality of feedback records from a plurality of different feedback sources; determining feedback records associated with the topic of interest; identifying an inclusion of the first term or the second term; determining metrics associated with the feedback records determined to be associated with the topic of interest, wherein the metrics include a frequency of inclusion of the first term or the second term; and generating a data visualization, wherein display attributes are indicative of the frequency of inclusion of the first term or the second term in the feedback records determined to be associated with the topic of interest.  
The limitations for determining feedback records associated with the topic of interest; identifying an inclusion of the first term or second term; determining metrics associated with the feedback records, and generating a data visualization, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind, (comparing or categorizing information), but for the recitation of generic computer components. That is, other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A business analyst could collect consumer feedback data from various sources, create a synonym list, categorize the data, link related data sets, and graphically depict the results using pen and paper. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea (MPEP 2106.05(a)(II), gathering and analyzing information using conventional techniques and displaying the result).
The limitations for storing terminology grouping and receiving a plurality of feedback records are mere data gathering steps that merely provide input for the recited data processing steps, and thus constitute insignificant extra solution activity. 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application. In particular, the claims only recite a processor, storage device, and interface for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0004] states: a computing system includes “a computing system that includes at least one processor and a memory communicatively coupled to the at least one processor such that when instructions stored on the memory are executed by the at least one processor.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
While dependent claims 6 and 14 recite use of machine learning techniques. The presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 9, 11 through 16, and 18 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: the first term and the second term are otherwise separate and unrelated; the synonyms list is modifiable; receiving the terminology grouping and the subtopic-of interest as an input; generating the terminology grouping based on a business rule; using machine learning techniques to determine the terminology grouping; at least a portion of the plurality of feedback records are received via various feedback channels; at least a portion of the plurality of feedback records include unstructured text; and due at least in part on the plurality of feedback records being received from the plurality of different feedback sources or via various feedback channels, the unstructured text includes differing terminology to describe a related issue, the differing terminology including the first term and the second term; the indication of the selection of the topic of interest is a user-selection of at least one search term; the data visualization is a word cloud and the display attributes include at least one of: text size; and color/shade intensity.
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea. There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly independent claims 10 and 17 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1 through 20 are ineligible under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 20 are rejected under 35 U.S.C. 103 as being anticipated by Chadha et al. (US 2016/0085827) in view of Wright et al. (US 2018/0165723).
Regarding Claim 1, Chadha et al. discloses a system for providing flexible feedback aggregation and visualization, comprising: at least one processor; and a memory coupled to the at least one processor, the memory including instructions that, when executed by the at least one processor, cause the system to: (… an apparatus for analyzing data is presented. The apparatus includes a memory unit and a processor(s) coupled to the memory unit. The processor(s) is configured to generate a query based on a topic of interest. Chadha et al. [para. 0009-0011]): 
store, in a synonyms list, a terminology grouping comprising at least a first term and a second term, (Data is extracted when the extractor detects a relevant post. A relevant post refers to data on the data source that match the query and/or key words of the query. The extracted data may be catalogued and stored on a database in a data analysis module 208. Chadha et al. [para. 0049]. … , the lexicon elements may expand the query elements. … The lexicon may also apply misspellings and derivations of the topic of interest/sub-topics. The lexicon may be generated based on user input and/or may be generated based on automatic word association, such as synonym/antonym trees and lexicons of positive and/or negative modifiers.  Chadha et al. [para. 0063]. …  The input is then transmitted to a parsing module 804 to be parsed based on lexicon sets and relationship maps, such as ontology sets, to classify the topic of the input. Chadha et al. [para. 0084-0085]);
wherein inclusion of the first term and the second term in the terminology grouping causes the terms to be linked together and to a subtopic-of-interest; (The query elements may specify the topic of interest and subtopics of interest. In one configuration, the query elements are input by a user and/or automatically generated via a query module (not shown).  Chadha et al. [para. 0061; Fig. 4]. … The input is then transmitted to a parsing module 804 to be parsed based on lexicon sets and relationship maps, such as ontology sets, to classify the topic of the input.  Chadha et al. [para. 0084]; Fig. 8]);
receive a plurality of feedback records from a plurality of different feedback sources; (The query may be executed on open-source data and proprietary data.  Chadha et al. [para. 0028-0031]. … As shown in FIG. 8, the customer communication module 800 may include a feedback module 802 for receiving an input from a user via a communication channel. The communication channel may include, but is not limited to, SMS, email, web based communication, or a user-defined method. Chadha et al. [para. 0084]);
and in response to an indication of a selection of a topic-of-interest: determine feedback records associated with the topic-of-interest; (The feedback is analyzed at the data analysis module 208 to determine customer sentiment.  Chadha et al. [para. 0055]. … The query elements may specify the topic of interest and subtopics of interest.  Chadha et al. [para. 0061-0063]. … The query module 400 also includes a search module 412 that distributes the query elements to search data sources.  … Results of the search are transmitted to the results module 414.  Chadha et al. [para. 0065].); 
identify, in the feedback records determined to be associated with the topic-of-interest, an inclusion of the first term or the second term; (When information at the data sources is updated or located to match the query terms, a data extractor extracts the data to be analyzed at block 112. Chadha et al. [para. 0031]. … if the string includes the words “appointment” and “schedule,” the routing module 806 may determine that an index is “scheduling an appointment” and transmits the index to the response module 808. In this example, the response module 808 may then communicate with the user to schedule an appointment.  Chadha et al. [para. 0085-0087]);
determine metrics associated with the feedback records determined to be associated with the topic-of-interest, (The data mining system may report frequencies on topics, entities, and persons of interest, which may signal the development of a physical event posing a risk to public security.  Chadha et al. [para. 0101]);
Chadha et al. discloses determining metrics such as frequencies of topics, but fails to explicitly disclose the system wherein the metrics include a frequency of inclusion of the first term or the second term in the feedback records. Wright et al. discloses this limitation and additionally discloses storing, in a synonyms list, a terminology grouping comprising at least a first term and a second term.  (Embodiments of the system generally will involve tracking and storing natural language data from interactions, processing those data and using the processed data to generate reporting, recommend or automate responses, and to provide structured data for use in other systems such as targeted marketing systems. Wright et al. [para. 0028]. … the system generates additional structured data by identifying, counting the frequency, and recording the relative and absolute position of keywords and key phrases in the natural language data. Wright et al. [para. 0042, 0064, 0073, 0084]. … The Processed Data includes structured data (tag, keyword and key phrase data)… The Processed Data is stored both in a file system and in a data store that allows for use in other application. Wright et al. [para. 0071]).  It would have been obvious to one of ordinary skill in the art of providing feedback aggregation to modify the feedback data analysis steps of Chadha et al. to include a frequency of inclusion of the first term or the second term in the feedback records as taught by Wright et al. to understand and optimize the effectiveness of their natural language interactions with potential and current customers, and to use information from these interactions to increase the effectiveness of all their interactions with customers. Wright et al. [para. 0017].
and 30Attorney Docket No.: 16386.0260US01 I Target Ref. No.: 202003397generate a data visualization for display in a user interface, the data visualization including the subtopic-of-interest, wherein display attributes of the subtopic-of-interest are indicative of the frequency of inclusion of the first term or the second term in the feedback records determined to be associated with the topic-of-interest. (The data visualization is not limited to the schemes shown in FIG. 3, the data may be visualized via any desired scheme, such as, but not limited … Word clouds, Heat maps, Timelines, Donuts and Pie charts, and/or Area charts. Moreover, the aforementioned visualizations may be based on dynamic factors. … Word clouds, Heat maps, Timelines, Donuts and Pie charts, and/or Area charts. Moreover, the aforementioned visualizations may be based on dynamic factors. … More specifically, the data visualization may be specified to show relationships, variations, anomalies, trends, patterns, pinpoints, ranges, and/or actuals in the target data. It should be noted that the visualization options are configurable by the user and may vary based on the deployment domain and goal of the data mining system.  Chadha et al. [para. 0059; Fig. 3]).  Wright et al. additionally discloses this limitation. (The GUI may include visualizations of data in time series plots, frequency distributions, and the ability to apply segments and view comparisons of different parts of the data set that may be of interest to the User. Wright et al. [para. 0073; Fig. 2-5]).  It would have been obvious to one of ordinary skill in the art of providing feedback aggregation to modify the data visualization steps of Chadha et al. to include visualization of a frequency of inclusion of the first term or the second term in the feedback records as taught by Wright et al. to understand and optimize the effectiveness of their natural language interactions with potential and current customers, and to use information from these interactions to increase the effectiveness of all their interactions with customers. Wright et al. [para. 0017].
Regarding Claim 2, Chadha et al. and Wright et al. combined disclose a system, wherein the first term and the second term are otherwise separate and unrelated. (… the various aspects of the present disclosure may be used to mine and analyze various forms of data. Chadha et al. [para. 0098-0103]).
Regarding Claim 3, Chadha et al. and Wright et al. combined disclose a system, wherein the synonyms list is modifiable. (… the use[r] may add additional topics and/or sub-topics in addition to narrowing the search to specific sources. After the search has been narrowed to a desired results threshold, the data extractors are deployed to the selected data sources for monitoring of the data sources. Chadha et al. [para. 0106-0107]).
Regarding Claim 4, Chadha et al. and Wright et al. combined disclose a system, wherein prior to storing the terminology grouping in the synonyms list, the system is configured to receive the terminology grouping and the subtopic-of-interest as an input. (The lexicon may be generated based on user input and/or may be generated based on automatic word association, such as synonym/antonym trees and lexicons of positive and/or negative modifiers. The expansion of the query at block 104 may be performed by a user and/or may be automated. Chadha et al. [para. 0027, 0041].  … As shown in FIG. 4, query module 400 includes a query setup module 402 for creating a query. The query setup module 402 may receive query elements via an input 406. Chadha et al. [para. 0061-0063; Fig. 4]).
Regarding Claim 5, Chadha et al. and Wright et al. combined disclose a system, wherein in storing the terminology grouping in the synonyms list, the system is configured to generate the terminology grouping based on a business rule. (After the query has been selected, the query may be expanded based on lexical and rule-set based techniques to search structured and unstructured datasets for the keywords of the query. Specifically, the expanded query may generate a topic of interest in addition to sub-topics. The expanded query may then be run on open-source data and closed-source data.  Chadha et al. [para. 0105-0107]. … In one configuration, the data mining system is specified to query one or more data sources for various types of data, such as financial data, operational data, and/or human resources data  … The analysis may use machine learning, a user generated system, lexicon based matching, natural language processing, and/or predictive processing to analyze the data. The analysis may detect patterns, find key works and/or indexes, determine a probability for an occurrence of an event, and/or perform other types of analysis.  Chadha et al. [para. 0124-0125]).
Regarding Claim 6, Chadha et al. and Wright et al. combined disclose a system, wherein in storing the terminology grouping in the synonyms list, the system is configured to use machine learning techniques to determine the terminology grouping. (The analysis may use machine learning, a user generated system, lexicon based matching, natural language processing, and/or predictive processing to analyze the data. The analysis may detect patterns, find key works and/or indexes, determine a probability for an occurrence of an event, and/or perform other types of analysis. Chadha et al. [para. 0086, 0125; Fig. 6, 8]).
Regarding Claim 7, Chadha et al. and Wright et al. combined disclose a system, wherein: at least a portion of the plurality of feedback records are received via various feedback channels; (In one configuration, the data mining system is specified to query one or more data sources for various types of data, such as financial data, operational data, and/or human resources data.  Chadha et al. [para. 0124-0125]);
at least a portion of the plurality of feedback records include unstructured text; (The data analysis may also perform pattern detection, document classification, and sentiment analysis on both structured and unstructured datasets. Chadha et al. [para. 0050, 0105]);
and due at least in part to the plurality of feedback records being received from the plurality of different feedback sources or via various feedback channels, the unstructured text includes differing terminology to describe a related issue, the differing terminology including the first term and the second term. (After the query has been selected, the query may be expanded based on lexical and rule-set based techniques to search structured and unstructured datasets for the keywords of the query. Specifically, the expanded query may generate a topic of interest in addition to sub-topics. The expanded query may then be run on open-source data and closed-source data. After the first pass of the search, the user may expand the topic of interest based on unintended search results. Chadha et al. [para. 0105-0108]).
Regarding Claim 8, Chadha et al. and Wright et al. combined disclose a system, wherein the indication of the selection of the topic-of- interest is a user-selection of at least one search term. (The query setup module 402 may receive query elements via an input 406. The query elements may specify the topic of interest and subtopics of interest. Chadha et al. [para. 0061-0063; Fig. 4].  … After the query has been selected, the query may be expanded based on lexical and rule-set based techniques to search structured and unstructured datasets for the keywords of the query. Specifically, the expanded query may generate a topic of interest in addition to sub-topics. The expanded query may then be run on open-source data and closed-source data. After the first pass of the search, the user may expand the topic of interest based on unintended search results. Chadha et al. [para. 0105-0108]).
Regarding Claim 9, Chadha et al. and Wright et al. combined disclose a system, wherein the data visualization is a word cloud (The data visualization is not limited to the schemes shown in FIG. 3, the data may be visualized via any desired scheme, such as, but not limited … Word clouds, Heat maps, Timelines, Donuts and Pie charts, and/or Area charts. Moreover, the aforementioned visualizations may be based on dynamic factors.  Chadha et al. [para. 0059]);  
and the display attributes include at least one of: text size; and color/shade intensity. (… Word clouds, Heat maps, Timelines, Donuts and Pie charts, and/or Area charts. Moreover, the aforementioned visualizations may be based on dynamic factors. … More specifically, the data visualization may be specified to show relationships, variations, anomalies, trends, patterns, pinpoints, ranges, and/or actuals in the target data. It should be noted that the visualization options are configurable by the user and may vary based on the deployment domain and goal of the data mining system.  Chadha et al. [para. 0059; Fig. 3]). 
Regarding claims 10 through 14, claims 10 through 14 recite substantially similar limitations to those of claims 1, 7, 4, 5, and 6 respectively and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 10, 11, 13, and 14 are directed to a method, which is taught by Chadha et al. at paragraph [0009]: According to an aspect of the present disclosure, a method of analyzing data is presented. The method includes generating a query based on a topic of interest. 
Regarding Claim 15, Chadha et al. and Wright et al. combined disclose a method, wherein receiving the indication of the selection of the topic-of-interest comprises receiving a communication from a frontend application including at least one search term. (The lexicon may be generated based on user input and/or may be generated based on automatic word association, such as synonym/antonym trees and lexicons of positive and/or negative modifiers.  Chadha et al. [para. 0041-0044]. … One or more processors in the processing system may execute software. Software shall be construed broadly to mean… software modules, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc., whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise. Chadha et al. [para. 0024, 0034, 0156-0157]).  Wright et al. additionally discloses the limitation. (The process of creating the truth set and the metadata tags may be carried out by a human operator or an automated system, or by a human operator assisted by an automated system (for example to select a random a sample of interactions, or to make suggestions as to what tags to apply). The system may also make use of any existing metadata generated by the platform or human operators using the platform when identifying a set of candidate items for a particular topic or step tag.  …  In one embodiment, the system provides a user interface to the human operator that allows the operator to search and filter on item metadata (for example the email subject line). In another embodiment, the user interface allows a user to sort, filter and carry out keyword search, specifically within the natural language text.  Wright et al. [para. 0052-0053]. … A User or a computer automated system can access processed data via the system's API (Application Programming Interface). For example, Users may wish to use the API to include the structured data in other automated systems as described above. Wright et al. [para. 0076]). It would have been obvious to one of ordinary skill in the art of providing feedback aggregation to modify the data processing steps of Chadha et al. to include receiving the indication of the selection of the topic-of-interest comprises receiving a communication from a frontend application including at least one search term as taught by Wright et al. to understand and optimize the effectiveness of their natural language interactions with potential and current customers, and to use information from these interactions to increase the effectiveness of all their interactions with customers. Wright et al. [para. 0017].
Regarding Claim 16, Chadha et al. and Wright et al. combined disclose a method, wherein generating the data visualization comprises generating a word cloud. (The data visualization is not limited to the schemes shown in FIG. 3, the data may be visualized via any desired scheme, such as, but not limited … Word clouds, Heat maps, Timelines, Donuts and Pie charts, and/or Area charts. Moreover, the aforementioned visualizations may be based on dynamic factors.  Chadha et al. [para. 0059]). 
Regarding Claims 17 through 20, Claims 17 through 20 recite substantially similar limitations to those of claims 1, 2, 3, and 7 respectively, therefore claims 17 through 20 are rejected based on the same prior art combination, reasoning and rationale.  Claims 17 through 20 are directed to a computer readable storage device that includes executable instructions executed by a processor, which is taught by Chadha et al. [para. 0011]:  In yet another aspect of the present disclosure, a computer program product for data analysis having a non-transitory computer-readable medium is disclosed. The computer readable medium has non-transitory program code recorded thereon which, when executed by the processor(s), causes the processor(s) to perform operations of generating a query based on a topic of interest.  Examiner notes that per paragraph [0041] of the specification, the claimed computer readable storage device “comprises entirely non-transitory media.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Csepy, G., & Aranyossy, M. (2019). Customer value creation in the financial services industry–A systematic review of the academic literature. In MIC 2019: Managing Geostrategic Issues; Proceedings of the Joint International Conference, Opatija, Croatia, 29 May–1 June 2019 (pp. 135-148). University of Primorska Press.  Systematic literature review using keyword search, analysis of query results, creation of a word cluster, and word cloud summary of the most frequently used article keywords.  
Yoon et al. (US 9,990,356) - he method includes collecting first information from a web page, analyzing morpheme information from an original text of the first information, classifying the morpheme information according to each category using a pre-constructed ontology dictionary, measuring similarity between associated words from the morpheme information and recognizing entity names associated with a first object, classifying sensitivity of the first information based on a frequency of a sensitive word associated with the first object from the morpheme information, and deriving a numeric risk value of the first information according to a numeric sensitivity value of the sensitive word and a weight value level for evaluating event importance. The morpheme analyzer extracts a minimum number of meaningful words or morpheme from the original text of the collected news data to construct a list of word-specific frequencies. This is to analyze a meaning relation of collected and filtered news content based on natural language processing and generate an analysis result as structured information through sensitivity analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623